Citation Nr: 0424067	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  93-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for chloracne, claimed 
as secondary to toxic herbicide (Agent Orange).  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for cardiovascular disability, to include 
hypertension. 



REPRESENTATION

Appellant represented by:	Mark L. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1971.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating action of 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
service connection for PTSD.  The veteran perfected a timely 
appeal of this determination, and in January 1995 and 
December 1997, the Board remanded the case for further 
development and adjudication.

The veteran has also perfected an appeal from a May 1997 
rating action by which, in pertinent part, the RO denied 
claims of service connection for a psychiatric disability and 
chloracne, which he asserted was secondary to his exposure to 
Agent Orange, and determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for a cardiovascular disease, to include 
hypertension.

In a June 1999 decision, the Board denied the veteran's claim 
of service connection for a psychiatric disability, to 
include PTSD.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2000 order, the Court granted the parties' 
joint motion for remand, vacating the Board's June 1999 
decision and remanding this case for compliance with the 
terms of the joint motion.

In a June 1999 decision, the Board also remanded the 
veteran's claim seeking service connection for chloracne and 
his application to reopen a claim of service connection for 
cardiovascular disease.  Thereafter, when this matter was 
again before the Board in May 2001, the Board remanded those 
claims, together with the issue of entitlement to service 
connection for psychiatric disability, to include PTSD.

In January 2003, the Board undertook additional development 
of the claims for service connection for chloracne secondary 
to exposure to Agent Orange and concerning the application to 
reopen the claim of service connection for cardiovascular 
disability, to include hypertension, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  In March 2003, the 
Board denied the claim for service connection for psychiatric 
disability, inclusive of PTSD, and the veteran again appealed 
to the Court.  

In March 2004, pursuant to a joint motion, a Court order 
vacated and remanded the PTSD claim to the Board for 
compliance with directives specified.

To comply with the Court's order, the Board, in turn, is 
REMANDING this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify a claimant of the information and 
evidence necessary to substantiate a claim, including which 
portion of any such information and evidence is to be 
provided by which party - the veteran or VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).



Although  the veteran was sent PTSD development letters and 
was provided the text of 38 C.F.R. § 3.159 in the November 
2002 supplemental statement of the case, this notification, 
according to the Court, was deficient since these documents 
did not fully inform him of the evidence that VA would obtain 
on his behalf and the evidence that he ultimately was 
responsible for obtaining.  Id.  So this procedural due 
process error must be corrected prior to further 
consideration of this claim by the Board.

Furthermore, as mentioned, in January 2003, the Board, 
itself, undertook additional development of the claims for 
chloracne, asserted as secondary to exposure to Agent Orange, 
as well as concerning the application to reopen the claim of 
service connection for cardiovascular disability, inclusive 
of hypertension, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  Specifically, treatment records were 
obtained from Steven D. Folkerth, M.D.  However, the veteran 
also was to have been provided examinations, yet no such 
examinations have yet been scheduled.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) rather recently invalidated 38 C.F.R. § 
19.9(a)(2) (which allowed the Board to undertake the action 
necessary for a proper appellate decision) because, in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction (i.e., the RO) for initial consideration.  See 
Disabled American Veterans (DAV) v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains.  
The RO must initially review the evidence developed by the 
Board and adjudicate the claim on appeal considering the 
newly obtained evidence, as well as evidence previously of 
record.  The RO should also provide the veteran with 
examinations pertaining to his chloracne and hypertension 
claims.  



Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  
This includes apprising the veteran of 
what specific evidence he is responsible 
for obtaining to support his claims and 
what specific evidence VA will obtain 
for him.  See, e.g., Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Also 
request that he submit all relevant 
evidence and information in his 
possession concerning this claims.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of any 
skin condition found.  This specifically 
includes a medical opinion indicating 
whether it is at least as likely as not 
that any current skin disability is 
related to or had its onset during his 
period of service from December 1967 to 
September 1971, to include his service in 
Vietnam.  In offering this assessment the 
examiner must specifically include or 
exclude a diagnosis of chloracne and 
state whether it is at least as likely as 
not that any skin disorder is related to 
the veteran's presumed exposure to toxic 
herbicides in Vietnam, including Agent 
Orange.  In doing so, the examiner must 
comment on the July 1991 letter sent to 
the veteran that was drafted by the 
Acting Chief of the Las Vegas, Nevada, VA 
Medical Center, which notified the 
veteran that laboratory tests conducted 
as part of an Agent Orange registry 
examination had revealed that he had 
chloracne.  Conversely, another VA 
physician who earlier had examined the 
veteran in August 1998 concluded 
otherwise and did not diagnose chloracne.  
So, if possible, the examiner should 
attempt to reconcile the two differing 
medical opinions over whether the veteran 
currently has chloracne.  All findings, 
opinions, and bases therefor should be 
set forth in detail in a legible report.

3.  Also schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of any 
cardiovascular disability, to 
specifically include hypertension, found 
to be present.  Send the claims folder to 
the examiner for review, and the examiner 
should acknowledge such review in his or 
her report.  All appropriate tests should 
be conducted, and all clinical findings 
should reported in detail.  In the 
report, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
cardiovascular disability, including 
hypertension, which is related to or had 
its onset during service or developed 
within one year of his separation from 
service in September 1971, i.e., no later 
than September 1972.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a legible 
report.



4.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of his claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  In the 
event that he does not report for the 
aforementioned examinations, 
documentation should be obtained 
confirming that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Then readjudicate the veteran's 
claims based on any additional evidence 
obtained.  If any claim continues to be 
denied, send him and his attorney a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




